Citation Nr: 1449801	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 30 percent for Posttraumatic Stress Disorder (PTSD)

2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted service connection for PTSD and assigned an initial rating.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeals.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.

Since the time of the most recent RO adjudication and issuance of a statement of the case in October 2013, additional relevant records have been added to the claims file including records of VA treatment and examination.  In September 2014 the Veteran's representative indicated that the Veteran waived initial review of the evidence by the AOJ.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period, PTSD has been productive of sleep impairment, disturbances of mood, and evidence of auditory hallucinations but not symptoms resembling obsessional rituals which interfere with routine activities, intermittently illogical speech, panic attacks, spatial disorientation, or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent for PTSD have been nearly approximated throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the May 2008 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent effective May 6, 2008.  The Veteran's disability is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411 (2013).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Here, the record reflects GAF scores during the period on appeal ranging from 50 to 65.  GAF scores between 41 and 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Finally, GAF scores from 61 to 70 are reflective of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See DSM-IV.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 50 percent rating throughout the period on appeal.  The Board finds that PTSD has been productive of sleep impairment, disturbances of motivation and mood, and evidence of auditory hallucinations.

On VA examination in April 2008, the Veteran's mood was depressed, with appropriate affect and unremarkable speech or psychomotor activity.  He was oriented to person, place, and time, and his thought content and process were unremarkable.  The Veteran denied hallucinations, obsessive/ritualistic behavior, panic attacks, and both homicidal and suicidal ideation.  The Veteran had no problems associated with activities of daily living, and though memory was intact, he had recurrent and intrusive distressing recollections of his in-service stressor event.  The examiner noted difficulty falling or staying asleep, and "clinically significant" distress or impairment in social, occupational or other important areas of functioning.  Symptoms were described as "daily, severe, and distressing," resulting in isolation and depression.  The Veteran's GAF score was 65.

In March 2009, the Veteran underwent a mental health evaluation during which he endorsed sleep disorders, intrusive thoughts related to his war-time experience, and avoidance behavior.  The Veteran reported particular hypersensitivity to triggers such as helicopters, explosions, injuries and death.  

A February 2010 VA treatment notes indicates that the Veteran had begun to experience auditory hallucinations and episodes of persecution delusions, in addition to ongoing nightmares related to combat.  The Veteran's mood and affect were dysthymic, and he slept only two to three hours a night, with frequent waking.  The Veteran was oriented to person, place, and time, and while it was reported that "he would rather be dead," he denied suicidal or homicidal ideation.  The Veteran's GAF score was 55.

In November 2011, a VA examiner determined that the Veteran's GAF score was 60, and that he had no other mental health diagnoses.  The Veteran indicated that his family relationships were "normal" and that he maintains social relationships with "church members."  He endorsed recurrent and distressing recollections of his in-service stressor event, including images, thoughts or perceptions, and he had markedly diminished interest or participation in significant activities.  The Veteran reported feelings of detachment or estrangement from others and a sense of foreshortened future.  Persistent symptoms of increased arousal included difficulty falling or staying asleep and irritability or outbursts of anger.  The examiner assessed that the Veteran's symptoms caused "clinically significant distress or impairment in social, occupational or other important areas of functioning."

On VA examination in March 2014, the Veteran's level of occupational and social impairment from PTSD was attributed only to mild or transient symptoms.  The sole symptom which the examiner, a psychiatrist, particularly associated with the Veteran's PTSD was chronic sleep impairment.  The Veteran reported that he was unable to "sleep at night, and I jump at night."  He also stated that he finds that he becomes "irritable and . . . feel people are talking about me."  Additionally, the Veteran sometimes feels "depressed and I want to be by myself," though he denied other symptoms on direct questioning.  In concluding, the VA examiner was "unable to find criteria meeting a diagnosis of PTSD on today's exam[ination]," and opined that the Veteran's mental health disability "does not render [him] unable to obtain or sustain a substantially gainful employment."

The Board finds that the Veteran's PTSD has been 50 percent disabling, but not higher, throughout the period on appeal.  While the Veteran's symptoms comport with the criteria for a 50 percent rating, in order to award a 70 percent rating the evidence must show that his symptoms are more closely reflective of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Here, the Board recognizes that the Veteran's GAF scores have been as low as 50 during the period on appeal.  Such score denotes serious symptoms; however the Veteran's overall disability picture has not more closely reflected the rating criteria for an evaluation of greater than 50 percent.

In so finding, the Board notes that there has been no evidence of participation in obsessional rituals which interfere with routine activities; intermittently illogical speech; panic attacks; spatial disorientation; or an inability to establish and maintain effective relationships or other such symptoms that resemble this level of frequency and severity of symptoms.  As noted above, in Mauerhan, the Court held that the symptoms listed in § 4.130 are not exhaustive, serving instead "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating." 16 Vet. App. at 442.  However, entitlement to a specific disability rating still requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed.Cir.2013). "[I]n the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117.  

The Board finds that the Veteran's symptoms of PTSD have not caused him occupational and social impairment in most of the referenced areas described in the 70 percent rating.  For example, the 70 percent rating contemplates the inability to have relationships; however, the Veteran has been married to the same person since 1971 (40+ years) and describes his relationship as being normal.  He also has relationships with church members and other relatives, and he expressed enjoying visiting relatives.  Thus, not only does he have relationships with many people, he enjoys them.  At the November 2011 examination, the Veteran reported he stopped working because of a work-related accident, not because of the psychiatric disorder.  The severity of the symptoms listed under the 70 percent rating contemplate a person who cannot communicate, and the Veteran is described as being able to communicate to VA during examinations and in statements he submits.  His statements and submissions are relevant and coherent and do not demonstrate that the Veteran lacks the ability to control himself and to perform activities of daily living (including hygiene).  

Thus, the Board concludes that the Veteran's PTSD has been 50 percent, but no more disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether referral for an extraschedular rating is warranted for service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, irritability, hyperarousal, and depressed mood.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the most recent VA examiner assessed that the Veteran's PTSD did not render him incapable of gainful employment.  Nonetheless, the matter of entitlement to a TDIU has been remanded to the RO for consideration, as the Veteran's allegation of TDIU is based upon multiple service-connected disabilities.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's appeal regarding an initial rating for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, and records from the Social Security Administration.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in April 2008 and March 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating of 50 percent, and no higher, for PTSD is granted.



REMAND

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a TDIU claim is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In October 2013, the Veteran raised a claim for TDIU based on, at least in part, the service-connected PTSD.  See Veteran's Application for Increased Compensation Based on Unemployability.  The Board finds that such has caused the issue of a TDIU to be part of the current appeal.  In such cases, the Court has directed that the Board remand, rather than refer, the matter for initial consideration.   

Accordingly, this matter is REMANDED for the following action:

1. Provide the Veteran and his representative with appropriate notice with respect to the claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the claim.

2.  The agency of original jurisdiction may conduct any development it deems necessary to decide the claim for TDIU.

3. Then, adjudicate the issue of entitlement to a TDIU rating in the first instance.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and afford him an appropriate opportunity to respond.  The appeal should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


